               Case 17-14271-JDW
0004-73-EPIEXX-00420750-163909
                                               Doc 65      Filed 11/07/18 Entered 11/07/18 09:58:23                     Desc
                                                                Page 1 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF MISSISSIPPI
                                                          ABERDEEN DIVISION

In re: HERCHEL EUGENE MCCLUSKY                                                                          Case No.: 17-14271-JDW
       JUDY D. MCCLUSKY
               Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 11/07/2017.
2) The plan was confirmed on 03/22/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 08/09/2018.
5) The case was dismissed on 10/20/2018.
6) Number of months from filing or conversion to last payment: 9.
7) Number of months case was pending: 11.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 29,707.48.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:            $7,011.50
        Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                   $7,011.50

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $1,151.73
        Court Costs:                                                                 $.00
        Trustee Expenses and Compensation:                                       $420.69
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,572.42

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim            Claim           Principal           Interest
Name                                         Class            Scheduled         Asserted         Allowed         Paid                Paid

1ST FRANKLIN FINANCIAL                       Unsecured           1,473.76        1,449.32        1,449.32               .00                .00
AT&T SERVICES, INC                           Unsecured           1,500.00        1,594.54              .00              .00                .00
BANK OF HOLLY SPRINGS                        Secured            58,268.74       61,182.67        4,015.52        4,015.52                  .00
BANK OF HOLLY SPRINGS                        Secured             7,448.78        7,853.18        7,853.18           525.43               56.11
BANK OF HOLLY SPRINGS                        Secured             1,500.00        2,812.75        2,812.75               .00             17.00
BANK OF HOLLY SPRINGS                        Secured             5,086.82        5,036.82        5,036.82           321.59                 .00
BANK OF HOLLY SPRINGS                        Secured               638.80          598.80              .00              .00                .00
BAPTIST HOSPITAL                             Secured                   NA              NA              NA               .00                .00
CAPITAL ONE                                  Unsecured             897.95              NA              NA               .00                .00
DAVID GEORGE MD                              Unsecured              66.63              NA              NA               .00                .00
DJO LLC                                      Unsecured              18.06              NA              NA               .00                .00
EAST MEMPHIS ANESTHESIA SERVICESUnsecured                           26.01              NA              NA               .00                .00
FIRST STATE BANK                             Secured             7,557.24        8,485.81        8,485.81           259.27             188.94
Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
               Case 17-14271-JDW
0004-73-EPIEXX-00420750-163909
                                      Doc 65      Filed 11/07/18 Entered 11/07/18 09:58:23      Desc
                                                       Page 2 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF MISSISSIPPI
                                               ABERDEEN DIVISION

In re: HERCHEL EUGENE MCCLUSKY                                                    Case No.: 17-14271-JDW
       JUDY D. MCCLUSKY
               Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                            Claim         Claim      Claim       Principal           Interest
Name                                 Class          Scheduled     Asserted   Allowed     Paid                Paid

INTERNAL REVENUE SERVICE             Secured                NA         NA         NA            .00                .00
INTERNAL REVENUE SERVICE             Secured                NA         NA         NA            .00                .00
JACOB LAW GROUP PLLC                 Secured                NA         NA         NA            .00                .00
JONATHAN MCCLUSKY                    Secured                NA         NA         NA            .00                .00
LVNV FUNDING                         Secured                NA         NA         NA            .00                .00
LVNV FUNDING                         Unsecured          897.95      647.95    647.95            .00                .00
MARSHALL COUNTY CHANCERY CLERK Secured                      NA         NA         NA            .00                .00
MARSHALL COUNTY TAX COLLECTOR        Secured                NA         NA         NA            .00                .00
MEDICAL FINANCIAL SERVICES           Unsecured          102.89      102.89        .00           .00                .00
MEMPHIS RADIOLOGICAL PC              Unsecured           23.14         NA         NA            .00                .00
METHODIST HEALTHCARE                 Unsecured         1,415.29        NA         NA            .00                .00
MID SOUTH IMAGING & THERAPEUTICS Unsecured               44.40         NA         NA            .00                .00
MID SOUTH PULMONARY SPECIALIST       Unsecured           46.57         NA         NA            .00                .00
MS DEPARTMENT OF REVENUE             Late Taxes             .01      51.10     51.10            .00                .00
MS DEPARTMENT OF REVENUE             Priority            55.22       55.22     55.22         55.22                 .00
MS DEPARTMENT OF REVENUE             Unsecured              NA        1.82       1.82           .00                .00
ORTHOONE SPORTS MED                  Unsecured          130.86         NA         NA            .00                .00
PORTFOLIO RECOVERY ASSOCIATES        Unsecured         7,207.44   4,673.29   4,673.29           .00                .00
PRIMARY CARE GROUP                   Unsecured           14.63         NA         NA            .00                .00
SAINT FRANCIS SURGERY CENTER         Unsecured          229.16         NA         NA            .00                .00
SOUTHERN SPINE SPECIALISTS           Secured                NA         NA         NA            .00                .00
SOUTHERN SPINE SPECIALISTS           Unsecured           26.88      495.34    495.34            .00                .00




Page 2 of 3                                                                              UST Form 101-13-FR-S (9/1/2009)
               Case 17-14271-JDW
0004-73-EPIEXX-00420750-163909
                                             Doc 65      Filed 11/07/18 Entered 11/07/18 09:58:23                       Desc
                                                              Page 3 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF MISSISSIPPI
                                                     ABERDEEN DIVISION

In re: HERCHEL EUGENE MCCLUSKY                                                                            Case No.: 17-14271-JDW
       JUDY D. MCCLUSKY
               Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim           Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted        Allowed        Paid                Paid

TOWER LOAN OF HOLLY SPRINGS                Unsecured             6,750.00         5,713.64        5,713.64              .00                .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                           4,015.52        4,015.52                 .00
     Mortgage Arrearage:                                                                         5,036.82          321.59                 .00
     Debt Secured by Vehicle:                                                                    8,485.81          259.27              188.94
     All Other Secured:                                                                         10,665.93          525.43               73.11
 TOTAL SECURED:                                                                                 28,204.08        5,121.81              262.05

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                          .00          .00                 .00
     Domestic Support Ongoing:                                                                            .00          .00                 .00
     All Other Priority:                                                                                55.22        55.22                 .00
 TOTAL PRIORITY:                                                                                        55.22        55.22                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    13,032.46               .00                .00

 Disbursements:
        Expenses of Administration:                                                             $1,572.42
        Disbursements to Creditors:                                                             $5,439.08
 TOTAL DISBURSEMENTS:                                                                                                              $7,011.50

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:    10/31/2018                                      By:   /s/Locke D. Barkley
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
